Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the PTAB decision filed on 04/15/2021. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, in view of prosecution and BPAI decision, claims 1 and 3-20 are allowed.

Reasons for Allowance
The following is an examiner’s current statement of reasons for allowance:
Claims 1, 10 and 18 are allowed because the closest prior arts, Eichstaedt et al. (hereinafter referred to Eichstaedt) (U. S. Patent No. 6218958B1),  Horvitz (U. S. Patent No. 8161165B2), and Greenberg et al. (hereinafter referred to Greenberg) (U. S. Pub. No. 2016/0103577A1) fail to anticipate or render obvious a wearable computing device to provide prioritized and categorized presentation of communications,  a method executed at computing device to provide prioritized and categorized presentation of communication on a wearable device, or a computer-readable memory device with instructions stored thereon to provide communication interface on wearable devices,  comprising: analyzing attributes of a communication and history of interaction of a recipient of the communications; determining actions associated with the communication based on the analysis; dynamically selecting and adjusting a content for one or more cards to be displayed on a wearable computing device based on the determined one or more actions; determining a likelihood of recipient interaction with each of the one or more cards based on a context of the recipient and the history of interactions of the recipient; dynamically detecting and adjusting an order of the cards to be displayed on the wearable computing device based on the determined likelihood of recipient interaction with each of the one or more cards; and displaying the ordered one or  more cards on the wearable computing device, etc.

Further by continually thorough searching, some other relevant prior arts have been found and they do not teach the claims above.  THORN (U. S. Pub. No. 2012/0004575A1) teaches system and method for indexing context viewed on an electronic device. Garcia, JR. et al. (U. S. Pub. No. 2011/0252090A1A1) teaches dynamic designation of a central distributor in a multi-participant conference.  Weiser et al. (U. S. Pub. No. 2013/0151623A1) teaches systems and methods for translating multiple client protocols via a conference bridge.
Dependent claims 3-9, 11-17 and 19-20 depend on now allowed independent claims 1, 10, and 18, therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on October 30, 2015. These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 06/04/2020, 03/22/2021 and 05/05/2021, comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345.  The examiner can normally be reached on Monday-Friday, ET 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





John Fan
/J. F. /
Examiner, Art Unit 2454

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454